Citation Nr: 9905220	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from October 1940 to January 
1961.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in June 1997 that denied the claimed benefits.


REMAND

The record indicates that a rating decision denying service 
connection for hearing loss was issued in April 1989, and 
that notice of this denial was sent to the veteran in June 
1989.  Thereafter, another claim for service connection for 
bilateral hearing loss was received by the RO in April 1997.  
The RO issued another rating decision in June 1997, without 
the benefit of the claims folder.  The prior rating decision 
of April 1989, as well as evidence contained in the claims 
folder, including the veteran's service medical records, had 
apparently been misplaced and the material in the claims 
folder was not considered.  At some later point in time, the 
claims folder apparently was located; however, there is 
nothing in the record to indicate that it was review by the 
RO. 

The RO has not adjudicated the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
previously denied claim.  Therefore, this case is REMANDED 
for the following additional actions:

1.  The RO should adjudicate the issue of 
whether new  and material evidence has 
been presented to reopen the veteran's 
claim for service connection for 
bilateral hearing loss.  

2.  If action taken remains adverse to 
the veteran, the RO should furnish a 
supplemental statement of the case to the 
veteran and his accredited 
representative.  The supplemental 
statement of the case should contain all 
pertinent law and regulations concerning 
new and material evidence and service 
connection for sensori-neural hearing 
loss.  The veteran and his accredited 
representative should be given an 
opportunity to respond thereto, and the 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.
  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


